Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detail Action
This office action is response to the application 17/054,685 filed on 11/11/2020. Claims 1-10, 13, 14 and 17-24 are pending in this communication.

Priority
This application claims priority from US provisional application 62/671,373 05/14/2018. Priority date has been accepted.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/11/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner. 

Examiner’s Note
The examiner is requesting the applicant’s representative to provide direct phone number and email address in next communication, which will be very helpful to advance the prosecution.

Generally the text that are italicized are claims; the text that are in bold are reference citations (with some obvious exception); the text which is neither italicized nor bolded are by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another 


Claims 1-4, 9, 10 and 17-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by MUHANNA; Ahmad Shawky et al, Pub. No.: US 2019/0082325 A1.

Regarding Claim 1, MUHANNA anticipated a method of operating a Master gNodeB, MgNB, in a radio access network, RAN {Fig. 2B element 172 –‘MgNB’/ Fig. 9 element 508 – ‘MeNB’ & [0081], “the disclosure provide mechanisms to negotiate encryption and integrity protection algorithms for both 5G standalone (SA) and for non-standalone (NSA) network architectures. … network architecture in Evolved Packet System (EPS) having a legacy MME 502 connected to an enhanced MME (eMME) 504. The NSA network also includes a master eNB 508, a secondary SgNB 510, and a UE 512”}, the method comprising:
receiving from a core network node an indication of a user plane security policy requiring user plane integrity protection {[0006], “a method for providing security policy in a wireless network is provided. The method includes transmitting, by a base station, a security command message to a user equipment (UE) including an indication of an integrity algorithm”} for a protocol data unit, PDU, session {[0007], “the PDU session establishment procedure includes configuring, by the UE, one or more data radio bearers (DRBs) in the PDU session and negotiating, by the UE, a user plane security activation in accordance with the first integrity protection algorithm and the first encryption algorithm”}; and
responsive to the user plane security policy requiring user plane integrity protection for the PDU session and responsive to determining that a secondary base station {[0081], “The NSA network also includes a master eNB 508, a secondary SgNB 510, and a UE 512. The particular configuration shown in FIG. 9 is an E-UTRAN New Radio Dual Connectivity (EN-DC) option 3 mode configuration having a core 4G network with some 5G capability. The UE 512 has 4G and NR capabilities and can simultaneously connect to both LTE and 5G NR } supporting the user plane security policy requiring user plane integrity protection is unavailable {[0082], “the MeNB 508 may negotiate control plane traffic for UE 512. … The SgNB 510 does not have control plane traffic control with the UE 512. In such an example, the MeNB 508 negotiates user plane traffic for the SgNB 510 (on behalf of the SgNB 510) to establish a user plane.” Examiner’s note: secondary node SgNB 510 does not have integrity negation capability with the UE 512 seeking to establish a 5G user plane pdu session. MeNB 508 negotiates 5G user session on behalf of the secondary node 510}, establishing a data radio bearer {see above for citation for DRB from [0007]}, DRB, of the PDU session directly between the MgNB and a user equipment, UE {Fig. 7 & [0006], “The method further includes receiving, by the base station, a security command complete message from the UE. The security command complete message triggers a packet data unit (PDU) session establishment procedure to establish a PDU session between the UE and the base station.” … Fig. 7 & [0063], “At step 390, the UE 352 may establish the security association for user plane traffic during the establishment of a PDU session and after the security association for RRC traffic has been already established with the gNB 354”. Examiner’s note: gNB 354 is another representation of the master gNodeB (of MgNB Fig. 2B element 172 –‘MgNB’/ Fig. 9 element 508 – ‘MeNB’)}.

Regarding Claim 2, MUHANNA anticipates all the features of claim 1 and MUHANNA further anticipates
before establishing the DRB directly between the MgNB and UE determining whether to offload the DRB of the PDU session to a secondary base station {[0027], “The MeNB may then establish a user plane on behalf of a 5G base station (gNB) with the UE … the MeNB may offload some of the user plane traffic to the gNB. The gNB provides additional user plane bandwidth for a transitional deployment of 5G access”}.

Regarding Claim 3, MUHANNA anticipates all the features of claim 1 and MUHANNA further anticipates
wherein the secondary base station comprises at least one of a gNB or an ng-eNB {[0005], “the base station is a next generation NodeB (gNB) or a next generation enhanced NodeB (ng-eNB). Optionally, in any one of the above-mentioned examples, or in another example, the wireless network is a fifth generation (5G) standalone (SA) or a 5G non-standalone (NSA) network architecture. Optionally, in any one of the above-mentioned examples, or in another example, the base station is a Master Node (MN) supporting dual connectivity with a Secondary Node (SN)”}.

Regarding Claim 4, MUHANNA anticipates all the features of claim 1 and MUHANNA further anticipates
wherein the indication of the security policy is received from the core network node over an N2 interface {Fig. 4 & [0075], “At step 420, the AMF (Access Management function) 406 communicates an N2 message to the gNB 404 to establish a security context. The AMF 406 communicates a list of 5G UE security capabilities associated with the UE 402. At step 422, the gNB 404 selects the highest priority set of integrity protection and encryption algorithms supported by both the gNB 404 and the UE 402 for control plane traffic (i.e., RRC traffic)”}.

Regarding claim 9, claim 9 is claim to a master gNodeB, MgNB using the method of claim 1. Therefore, claim 9 is rejected for the reasons set forth for claim 1. MUHANNA further discloses
a transceiver configured to provide wireless network communication with a user equipment, UE; a network interface configured to provide communication with other nodes of the radio access network; and a processor coupled with the transceiver and the network interface, wherein the processor is configured to provide wireless communication with the UE through the transceiver, wherein the processor is configured to provide network communication with other nodes of the radio access network through the network interface, and wherein the processor is configured {Fig. 11 element 620 – transceiver’, element 630 – ‘processor’, element  622 – ‘network-side interface’, element 632 – ‘device-side interface’ & [0085]} to …

Regarding claim 10, claim 10 is a dependent claim of claim 9, claim 10 is claim to MgNB using the method of claim 2. Therefore, claim 10 is rejected for the reasons set forth for claim 2.

Regarding claim 17, claim 17 is claim to a master gNodeB, MgNB using the method of claim 1. Therefore, claim 17 is rejected for the reasons set forth for claim 1.

Regarding claim 18, claim 18 is a dependent claim of claim 17, claim 18 is claim to MgNB using the method of claim 2. Therefore, claim 18 is rejected for the reasons set forth for claim 2.

Regarding claim 19, claim 19 is a dependent claim of claim 17, claim 19 is claim to MgNB using the method of claim 3. Therefore, claim 19 is rejected for the reasons set forth for claim 3.

Regarding claim 20, claim 20 is a dependent claim of claim 17, claim 20 is claim to MgNB using the method of claim 4. Therefore, claim 20 is rejected for the reasons set forth for claim 4.

Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which 

Claims 5, 6, 13, 14, 21 and 22 are rejected under AIA  35 U.S.C. 103 as being unpatentable over MUHANNA; Ahmad Shawky et al, Pub. No.: US 2019/0082325 A1 in view of SHAHEEN; kamel M. et al., Pub. No.: US 2018/0092085 A1.

Regarding Claim 5, MUHANNA anticipates all the features of claim 1. MUHANNA further anticipates 
…
wherein the DRB of the PDU session is established directly between the MgNB and the UE responsive to determining that the secondary base station that is available to the UE does not support the user plane security policy based on the secondary base station that is available to the UE {[0082], “the MeNB 508 may negotiate control plane traffic for UE 512. … The SgNB 510 does not have control plane traffic control with the UE 512. In such an example, the MeNB 508 negotiates user plane traffic for the SgNB 510 (on behalf of the SgNB 510) to establish a user plane.” Examiner’s note: secondary node SgNB 510 does not have integrity negation capability with the UE 512 seeking to establish a 5G user plane pdu session. MeNB 508 negotiates 5G user session on behalf of the secondary node 510} …
MUHANNA, however, does not explicitly disclose
before establishing the DRB directly between the MgNB and the UE determining to attempt to offload the DRB of the PDU session to a secondary base station that is available to the UE;
… the secondary base station … being included in a blacklist.
In an analogous reference SHAHEEN discloses
before establishing the DRB directly between the MgNB and the UE determining to attempt to offload the DRB of the PDU session to a secondary base station that is available to the UE {ABSTRACT & [0080], “A multi-mode capable LTE-5G NR Base Station (eNB) including a single RRM capable of controlling multiple radio technologies including LTE and 5G NR is also described. The eNB includes a processor and memory in electronic communication with the processor. Instructions stored in the memory are executable to send and receive an LTE RRC message to/from multi-mode capable UE. The instructions are also executable to determine which Data Radio Bearers (DRBs) to offload, add, release and/or modify to a particular 5G NR system”};
… [the secondary base station] … being included in a blacklist {TABLE 23: Parameter Description Value NB-IoT #DRBs. The number of DRBs that a UE shall support 8 (0, 1, 2) NOTE1 #RLC-AM The number of RLC AM entities that a UE 10 (2, 3) shall support NOTE. #minCellperMeasObjectEUTRA. The minimum number of neighbor cells 32 N/A (excluding black list cells) that a UE shall be able to store within a MeasObjectEUTRA. NOTE. #minBlackCellRangesperMeasObjectEUTRA. The minimum number of blacklist cell PCI 32 N/A ranges that a UE shall be able to store within a MeasObjectEUTRA #minCellperMeasObjectUTRA. The minimum number of neighbor cells that 32 N/A a UE shall be able to store within a MeasObjectUTRA”. Examiner’s note: the applicant is requested to refer page 103/104 for TABLE 23’s proper representation in tabular format}.
motivation is - under 5G, the number of devices connecting to the network will likely swell, along with the number of points of connectivity for those devices. New attacks may take advantage of 5G speeds. Security must take advantage of virtualization and automation to deploy countermeasures immediately at the point of attack.
All references are inventions in analogous area but each invention teaches specific claimed limitation specifically and other references mutually cure each other’s deficiencies. When all claimed techniques are combined they teach claimed invention. The Examiner notes that this motivation applies to all dependent and/or otherwise subsequently addressed claims unless addressed separately. 

Regarding Claim 6, MUHANNA anticipates all the features of claim 1. MUHANNA further anticipates 
…
wherein the DRB of the PDU session is established directly between the MgNB and the UE responsive to determining that the secondary base station that is available to the UE does not support the user plane security policy based on the secondary base station that is available to the UE {[0082], “the MeNB 508 may negotiate control plane traffic for UE 512. … The SgNB 510 does not have control plane traffic control with the UE 512. In such an example, the MeNB 508 negotiates user plane traffic for the SgNB 510 (on behalf of the SgNB 510) to establish a user plane.” Examiner’s note: secondary node SgNB 510 does not have integrity negation capability with the UE 512 seeking to establish a 5G user plane pdu session. MeNB 508 negotiates 5G user session on behalf of the secondary node 510} …
MUHANNA, however, does not explicitly disclose
before establishing the DRB directly between the MgNB and the UE determining to attempt to offload the DRB of the PDU session to a secondary base station that is available to the UE;
… the secondary base station … being omitted from a whitelist.
 SHAHEEN further discloses
before establishing the DRB directly between the MgNB and the UE determining to attempt to offload the DRB of the PDU session to a secondary base station that is available to the UE {ABSTRACT & [0080], “A multi-mode capable LTE-5G NR Base Station (eNB) including a single RRM capable of controlling multiple radio technologies including LTE and 5G NR is also described. The eNB includes a processor and memory in electronic communication with the processor. Instructions stored in the memory are executable to send and receive an LTE RRC message to/from multi-mode capable UE. The instructions are also executable to determine which Data Radio Bearers (DRBs) to offload, add, release and/or modify to a particular 5G NR system”};
… the secondary base station … being omitted from a whitelist {[0106], “Instructions stored in the memory are executable to receive an LTE RRC message from an eNB including one or more of: a list of available 5G NR bands, a list of available 5G NR Carrier Aggregation Configurations, and/or a list of available Unlicensed Bands”. Examiner’s note: if the secondary base station is not in the blacklist as cited above and possible not listed in whitelist, UE can look at lists of 5G NR bands}.

Regarding claim 13, claim 13 is a dependent claim of claim 9, claim 13 is claim to MgNB using the method of claim 5. Therefore, claim 13 is rejected for the reasons set forth for claim 5.

Regarding claim 14, claim 14 is a dependent claim of claim 9, claim 14 is claim to MgNB using the method of claim 6. Therefore, claim 14 is rejected for the reasons set forth for claim 6.

Regarding claim 21, claim 21 is a dependent claim of claim 17, claim 21 is claim to MgNB using the method of claim 5. Therefore, claim 21 is rejected for the reasons set forth for claim 5.

Regarding claim 22, claim 22 is a dependent claim of claim 17, claim 22 is claim to MgNB using the method of claim 6. Therefore, claim 22 is rejected for the reasons set forth for claim 6.

Allowable subject matter
same scope with equivalent limitations of claims 7 and 8 as proposed for amended method claim 1. 
The dependent claims which further limit claims 1, 9 and 17 also are allowable by virtue of their dependency. Other objected dependent claims can remain as dependent claim with appropriate claim dependency modification.
Reasons of allowance: what is missing from the prior arts is: for a master gNodeB to handle a user plane security policy so that security activation works as intended for dual connectivity for subsequent DRB of the PDU sessions with maintaining user plane security policy requiring user plane integrity protection for the PDU sessions.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUAZI FAROOQUI whose telephone number is (571) 270-1034. The examiner can normally be reached on M-F 8:30AM-5:00PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ashok B. Patel can be reached on 571-272-3972. The fax phone number for Examiner Farooqui assigned is 571-270-2034.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished 

/QUAZI FAROOQUI/
Primary Examiner, Art Unit 2491